     Case 4:20-cv-01306-P Document 1 Filed 12/07/20                Page 1 of 4 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 FT. WORTH DIVISION

SHAWN FRITTS AND                               §
KARLA FRITTS,                                  §
                                               §
       Plaintiffs,                             §
                                               §        CIVIL ACTION NO.
v.                                             §        ________________________
                                               §
SULTAN TRANS INC. AND                          §
ALISHER AMONOV                                 §
                                               §
       Defendants.                             §

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(a), Defendants Sultan Trans Inc. and Alisher Amonov

(“Defendants”) file this Notice of Removal, hereby removing this action from the 236th Judicial

District Court of Tarrant County, Texas to the United States District Court for the Northern

District of Texas, Ft. Worth Division. Removal is based on diversity jurisdiction because there is

complete diversity between Plaintiffs Shawn Fritts and Karla Fritts (“Plaintiffs”), and Defendants

and the amount in controversy exceeds $1,000,000.00 exclusive of interest and costs. Plaintiffs

are Texas residents. Defendant Sultan Trans Inc. is an Indiana corporation and organized and

incorporated under the laws of the state of Indiana. Defendant Alisher Amonov resides in

Brooklyn, New York.

                                             I.
                                       INTRODUCTION

      1.       Plaintiffs filed their Original Petition on September 1, 2020 in the 236th Judicial

District Court for Tarrant County, Texas, located at 100 N. Calhoun, Fort Worth, Texas 76196.

Plaintiffs’ Petition asserts several causes of action against Defendants arising out of an incident

involving motor vehicle accident for which Plaintiff seeks recovery of compensatory damages

greater than $1,000,000.

NOTICE OF REMOVAL – PAGE 1
     Case 4:20-cv-01306-P Document 1 Filed 12/07/20               Page 2 of 4 PageID 2


       2.       Plaintiffs served Alisher Amonov through service in New York, and Defendant

Sultan Trans Inc. through the service upon its registered agent in Illinois. This Notice of

Removal is being filed within thirty (30) days of service and is thus timely under 28 U.S.C.

§1446(b).

                                           II.
                                  GROUNDS FOR REMOVAL

       3.       Federal diversity jurisdiction exists over this removed action pursuant to 28

U.S.C. § 1331 because all relevant parties are diverse and the amount in controversy exceeds

$1,000,000.00, exclusive of interest and costs.

A.      There Is Complete Diversity Among the Parties.

       4.       Removal is proper because there is complete diversity between the parties. See 28

U.S.C. § 1332(a).

       5.       Plaintiffs are residents of Texas.

       6.       Defendant Sultan Trans. Inc. is not a Texas corporation, but is an Indiana

corporation organized and incorporated under the laws of the state of Indiana. Consequently,

Defendant Sultan Trans. Inc. is a citizen of the state of Indiana for purposes of diversity

jurisdiction.

       7.       Defendant Mr. Alisher Amonov is not a resident of the State of Texas.

Mr. Amonov is a resident of t he State of New York.

B.      The Amount In Controversy Exceeds $1,000,000.

       8.       Plaintiff’s Original Pet it ion seeks a total amount greater than

$1,000,000. The damages claimed exceed the $1,000,000 jurisdictional threshold. In this

regard, the damages Plaintiff claims in her complaint, if apparently claimed in good faith, are

controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).




NOTICE OF REMOVAL – PAGE 2
     Case 4:20-cv-01306-P Document 1 Filed 12/07/20                   Page 3 of 4 PageID 3


                                                III.
                                               VENUE

      9.       Venue for removal proper in this district and division under 28 U.S.C. § 1441(a)

because this district and division embrace the Texas State District Courts of Dallas County,

Texas, the forum in which the removed action was previously pending.

                                        IV.
                              PROCEDURAL REQUIREMENTS

      10.      Pursuant to 28 U.S.C. §1446(a) and Northern District of Texas Local Rule LR

81.1, the Notice of Removal has the following attachments:

       Exhibit 1:      An index of all documents that clearly identifies each document and
                       indicates the date the document was filed in state court;

       Exhibit 2:      The completed civil cover sheet

       Exhibit 3:      The supplemental civil cover sheet and attached supplemental pages;

       Exhibit 4:      The state court docket sheet;

       Exhibit 5:      Each document filed in the state court action excluding discovery material;

      11.      Pursuant to 28 U.S.C.§ l446(d), written notices of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of same.

      12.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be filed with the District Clerk for the 68 th Judicial District Court of Dallas

County, Texas promptly after filing of same.

                                              V.
                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendants Alisher Amonov and Sultan

Trans Inc. respectfully request that the above-captioned action now pending in the 236 th Judicial

District Court of Tarrant County, Texas be removed to the United States District Court for

the Northern District of Texas, Ft. Worth Division.



NOTICE OF REMOVAL – PAGE 3
     Case 4:20-cv-01306-P Document 1 Filed 12/07/20                Page 4 of 4 PageID 4


                                              Respectfully Submitted,



                                              REUBEN R. RIOS
                                              State Bar No. 16935873
                                              MEADERS & LANAGAN
                                              ATTORNEYS AT LAW
                                              2001 Bryan Street, Suite 3625
                                              Dallas, TX 75201-3068
                                              Telephone: (214) 721-6210
                                              Facsimile: (214) 721-6289
                                              Eservice: Efiling@meaderslaw.com

                                              ATTORNEYS FOR DEFENDANTS
                                              ALISHER AMONOV AND SULTAN TRANS
                                              INC.


                                CERTIFICATE OF SERVICE

I hereby certify that on the 7 December 2020, I electronically filed the foregoing document with
the Clerk of the Court for the United States District Court, Northern District of Texas, using the
CM/ECF system, which will send notification of such filing to the following and I have
separately sent such notification to the below:

Claire Traver
State Bar No. 24115871
Arnold & Itkin, LLP
6009 Memorial Drive
Houston, Texas 77007
Telephone: (713) 222-3800
Fax: (713) 222-3850
Email: ctraver@arnolditkin.com
        Eservice: e-service@arnolditkin.com



                                              REUBEN R. RIOS




NOTICE OF REMOVAL – PAGE 4
